Citation Nr: 0942069	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1966 to October 
1969.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana that, in part, 
denied the appellant's claim of entitlement to service 
connection for bilateral hearing loss.

In April 2007, a Board hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board thereafter denied the appellant's claim for service 
connection for bilateral hearing loss in a decision dated 
November 20, 2008.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In June 2009, the parties filed 
a Joint Motion for Remand.  A June 2009 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  
The issue on appeal was remanded for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the Joint Motion.  A 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant has indicated that the service medical records 
currently in the claims file do not accurately reflect his 
in-service examinations.  The Board notes that the claims 
file does not include any hearing conservation data for the 
appellant.  The appellant has reported various duties in 
service that resulted in exposure to acoustic trauma; 
however, the appellant's service personnel records (which 
would help delineate his activities in service) have not been 
included in the evidence of record.  On remand, all 
outstanding service medical and personnel records should be 
obtained and associated with the claims file.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, for 
example, the appellant is competent to describe his hearing-
related symptoms.  The evidence of record does not include 
any clear and complete description by the appellant about 
when and in what way he has experienced hearing-related 
symptoms.  This should be obtained while the case is in 
remand status.

While the RO did obtain an opinion on the question of the 
etiology of the appellant's claimed bilateral hearing loss, 
the opinion is inadequate.  For example, the appellant 
underwent a VA audiometric examination in April 2006, and the 
examiner did not discuss the fact that, because the service 
department testing is dated prior to October 31, 1967, ASA 
units must be assumed and these need to be converted to ISO 
(ANSI) units.  Nor did the examiner discuss the clinical 
significance of the apparent improvement in the appellant's 
hearing tests from April 1966 to October 1969.  Similarly, 
the April 2006 VA examiner did not include any discussion of 
whether or not the symptoms the appellant has described in 
service and after service are consistent with his current 
bilateral hearing loss.  There is no adequate probative 
medical opinion of record that addresses whether there is any 
relationship between the appellant's active military service 
and his development of the bilateral hearing loss that was 
clinically documented as of December 2005.  

There is evidence of record indicating that the appellant was 
hospitalized for vertigo in approximately 2004.  As this 
could reflect inner ear pathology, VA is therefore on notice 
of records that may be probative to the claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO should obtain 
all of the relevant private and VA treatment records since 
October 1969 not already of record and associate said records 
with the claims file.  

As the VA medical opinion of record was based on incomplete 
medical records, it is of little or no probative value.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

Accordingly, a new medical opinion is necessary to make 
determinations in this case.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.

Further, the Court opined that 38 C.F.R. § 3.385 operates 
only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  

The evidence of record indicates that the appellant underwent 
audiometric testing in conjunction with his April 1966 
service entrance examination.  The puretone threshold results 
for each ear, in decibels and converted from ASA units to ISO 
(ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
25
10
15
20
LEFT
35
20
15
25
10

This testing indicates the presence of some possible hearing 
loss in each ear in April 1966.

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

One of the possible bases for a grant of service connection 
for hearing loss is that it was a pre-existing condition that 
was aggravated by the appellant's active service beyond the 
natural progression of the condition.  The law provides that 
a veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

On remand, as part of the review of the case, therefore, it 
should be determined whether, if hearing loss did pre-exist 
service, there is clear and unmistakable evidence that the 
pre-existing hearing loss was not aggravated to a permanent 
degree in service beyond that which would be due to the 
natural progression of the condition.  

The AMC/RO should obtain a medical opinion on these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant should be advised as to 
the evidentiary burden placed upon him in a case in which the 
presumption of soundness has been rebutted.  Readjudication 
on remand should reflect consideration of this theory, as 
well as all other applicable theories.

These considerations require the gathering of medical records 
and investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

If the presumption of soundness is 
rebutted, the AMC/RO should advise the 
appellant as to the evidentiary burden 
placed upon him in a case in which the 
presumption of soundness has been 
rebutted.

2.  The AMC/RO should obtain the 
appellant's service personnel records.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should take appropriate 
steps to secure any additional active 
service medical records for the appellant 
through official channels or any other 
appropriate source, including the 
appellant.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
(including any employee health 
facilities, private facilities, VA 
facilities and government facilities) who 
have treated him for any hearing-related 
disorder since service.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured, including the 
records from his hospitalization for 
vertigo in approximately 2004.  In 
particular, any records dating to the 
1970s should be identified and sought.

5.  The RO should also inform the 
appellant what other alternative sources 
of information are acceptable for the 
demonstration of continuity of 
symptomatology, for example, buddy 
statements, employment physicals and 
insurance records, and assist him in 
obtaining such records.  Any records 
obtained should be associated with the 
claims file.  

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.  38 C.F.R. § 3.159.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of the 
appellant's claims file by an appropriate 
physician in order to determine the 
nature, onset date and etiology of the 
appellant's claimed bilateral hearing 
loss.  The reviewing doctor should 
consider the information in the claims 
file in providing an opinion as to the 
onset date and etiology of the 
appellant's bilateral hearing loss.  The 
reviewer should offer an opinion as to 
the medical probabilities that any 
current bilateral hearing loss is 
attributable to the appellant's military 
service, to include any exposure to 
acoustic trauma in service.  The reviewer 
must discuss all in-service and post-
service audiometric testing.  In 
particular, the reviewer should discuss 
the changes in the appellant's hearing 
acuity between the testing of April 1966 
(ASA units) and the testing that followed 
(ASA units or ISO (ANSI) units), 
including the October 1969 separation 
examination.

More specifically, the reviewer must 
address the question of whether the 
appellant's currently claimed bilateral 
hearing loss is etiologically related to 
any incident of service or whether the 
claimed bilateral hearing loss is more 
likely due to some other cause or causes, 
including post-service occupational or 
recreational noise exposure, if any.  The 
opinion should also include a discussion 
of the December 2006 private audiologist 
opinion, as well as a discussion of the 
descriptions of the appellant's hearing 
loss symptoms over the years that were 
submitted by the appellant and/or any 
third parties.  The effect and 
significance, if any, of in-service and 
post-service noise exposure must be 
delineated by the reviewer.

The reviewer must also address the 
question of whether or not the appellant 
demonstrated any hearing loss at the time 
of his entry into service in April 1966.  
The reviewer should state whether, on the 
basis of the clinical record and the 
known development and characteristics of 
any diagnosed hearing loss (right or 
left), it can be concluded with clear and 
unmistakable certainty that any such 
diagnosed condition pre-existed the 
appellant's entry into active military 
service in April 1966.  
        
If any hearing loss clearly pre-existed 
military service, can it be concluded 
with clear and unmistakable certainty 
that the pre-existing condition did not 
undergo a worsening in service to a 
permanent degree beyond that which would 
be due to the natural progression of the 
condition?

If the physician determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

8.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

9.  Then, after the completion of any 
indicated additional development, the RO 
should readjudicate the appellant's 
bilateral hearing loss claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and caselaw, including those 
pertaining to continuity of symptoms, 
aggravation and the credibility of lay 
statements.  

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue on 
appeal.  All relevant evidence of record 
should be addressed.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is a veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

